
	

113 HR 4334 IH: Foreclosure Fairness Act of 2014
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4334
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Ms. Michelle Lujan Grisham of New Mexico (for herself and Mr. Cartwright) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To allow homeowners facing foreclosure to avoid deficiency judgments, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Foreclosure Fairness Act of 2014.
		2.Deficiency judgments
			(a)In generalBeginning on the date of enactment of this Act, in the case of any federally related mortgage loan
			 made after that date, a court may not enter deficiency judgment pertaining
			 to that loan after the date of any foreclosure sale of the mortgaged
			 property.
			(b)Rule of constructionNothing in this Act shall be construed to preempt any more restrictive State or local law
			 pertaining to deficiency judgments.
			3.DefinitionsIn this Act:
			(1)Deficiency judgmentThe term deficiency judgment means any order by a court entered after a sale of a property subject to a federally related
			 mortgage that has been foreclosed on, requiring the payment by the
			 mortgagor of an amount equal to any balance remaining on the mortgage loan
			 after the foreclosure sale.
			(2)Federally related mortgage loanThe term federally related mortgage loan has the meaning given such term under section 3 of the Real Estate Settlement Procedures Act of
			 1974 (12 U.S.C. 2602).
			(3)Mortgaged propertyThe term mortgaged property means, with respect to a federally related mortgage loan, the residential real property that is
			 subject to the lien securing such mortgage loan.
			
